(Excerpt Translation) December 18, Toyota Motor Corporation (Toyota Jidosha Kabushiki Kaisha) 1, Toyota-cho, Toyota City, Aichi Prefecture Report on Number of Listed Shares We hereby report changes in the number of listed securities, as a result of the exercise of stock acquisition rights, etc. in November 2009 (the “Current Month”). 1. Summary Number of listed shares as of the end of the preceding month 3,447,997,492 shares Total number of shares changed during the Current Month 0 shares (out of which, as a result of exercise of stock acquisition rights) (0 shares) (out of which, as a result of other reasons) (0 shares) Number of listed shares as of the end of the Current Month 3,447,997,492 shares 2. Stock acquisition rights (3rd series) exercised (1) Number of shares Total number of shares delivered during the Current Month 0 shares (out of which, number of newly issued shares) (0 shares) (out of which, number of shares transferred from treasury shares) (0 shares) (2) Exercise price Aggregate exercise price during the Current Month JPY 0 (out of which, aggregate amount of newly issued shares) (JPY 0) (out of which, aggregate amount of shares transferred from treasury shares) (JPY 0) 3. Stock acquisition rights (4th series) exercised (1) Number of shares Total number of shares delivered during the Current Month 0 shares (out of which, number of newly issued shares) (0 shares) (out of which, number of shares transferred from treasury shares) (0 shares) (2) Exercise price Aggregate exercise price during the Current Month JPY 0 (out of which, aggregate amount of newly issued shares) (JPY 0) (out of which, aggregate amount of shares transferred from treasury shares) (JPY 0) 4. Stock acquisition rights (5th series) exercised (1) Number of shares Total number of shares delivered during the Current Month 0 shares (out of which, number of newly issued shares) (0 shares) (out of which, number of shares transferred from treasury shares) (0 shares) (2) Exercise price Aggregate exercise price during the Current Month JPY 0 (out of which, aggregate amount of newly issued shares) (JPY 0) (out of which, aggregate amount of shares transferred from treasury shares) (JPY 0) 5. Stock acquisition rights (6th series) exercised (1) Number of shares Total number of shares delivered during the Current Month 0 shares (out of which, number of newly issued shares) (0 shares) (out of which, number of shares transferred from treasury shares) (0 shares) (2) Exercise price Aggregate exercise price during the Current Month JPY 0 (out of which, aggregate amount of newly issued shares) (JPY 0) (out of which, aggregate amount of shares transferred from treasury shares) (JPY 0)
